DETAILED ACTION   

1.	The Office Action is in response to Application 17152406 filed on 01/19/2021. Claims 1-9 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

				Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 01/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“infrared luminance control unit…” in claim 1, 2, 3, 9;
“line-of-sight detection unit…” in claim 4, 7;
“line-of-sight count analysis unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
“infrared luminance control unit …” corresponding to fig. 6, component 32; 
“line-of-sight detection unit …”  is part of brightness adjustment system 20, corresponding to fig. 3, component 20 and paragraph 0099;
“line-of-sight count analysis unit” is part of brightness adjustment system 20, corresponding to fig. 3, component 20 and paragraph 0099.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 6, 8,  9 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by REKIMOTO et al. (US 20010012001). 

Regarding claim 1, REKIMOTO discloses a display system (fig. 1) comprising: 
a camera (fig. 1, component 4);  
a display device (fig. 1, component 2; paragraph 0042, … An interactive display system 1 according to this embodiment is composed of a semi-transparent screen 2 ) having an infrared light source (fig. 1, component 3; paragraph 0042, … an infrared light-emitting diode (LED) panel 3);  
and an infrared luminance control unit (fig. 1, component 6) configured to control luminance of the infrared light source in accordance with a state of a video captured by the camera (as shown in fig. 1; also shown in fig. 3 and fig. 4; paragraph 0061-0066, … at step S101, the input image processing section 12 detects signal levels of the respective pixels by using 1-frame image data that is obtained from a video signal… At step S203, the input image processing section 12 generates current detection image information; paragraph 0045, … infrared LEDs of the infrared LED panel 3 may be provided in a number that is enough for infrared light beams emitted therefrom to illuminate the entire semi-transparent screen 2.  As described later, image information reflected from the semi-transparent screen 2 is obtained based on a difference obtained by subtracting a current infrared image level from an initial infrared image level. ).

Regarding claim 9, REKIMOTO discloses a method of controlling (fig. 6) a display system (fig. 1) wherein the display system includes: 
a camera (fig. 1, component 4);  
a display device (fig. 1, component 2; paragraph 0042, … An interactive display system 1 according to this embodiment is composed of a semi-transparent screen 2 )having an infrared light source (fig. 1, component 3; paragraph 0042, … an infrared light-emitting diode (LED) panel 3);  
and an infrared luminance control unit (fig. 1, component 6) configured to control luminance of the infrared light source in accordance with a state of a video captured by the camera (as shown in fig. 1; also shown in fig. 3 and fig. 4; paragraph 0061-0066, … at step S101, the input image processing section 12 detects signal levels of the respective pixels by using 1-frame image data that is obtained from a video signal… At step S203, the input image processing section 12 generates current detection image information; paragraph 0045, … infrared LEDs of the infrared LED panel 3 may be provided in a number that is enough for infrared light beams emitted therefrom to illuminate the entire semi-transparent screen 2.  As described later, image information reflected from the semi-transparent screen 2 is obtained based on a difference obtained by subtracting a current infrared image level from an initial infrared image level. ).

Regarding claim 6, REKIMOTO teaches the limitations of claim 1 as discussed above, In addition, REKIMOTO further discloses that a video contents reproducing device (fig. 2, component 17, image combination sec.).

Regarding claim 8, REKIMOTO teaches the limitations of claim 1 as discussed above, In addition, REKIMOTO further discloses that the camera comprises an infrared camera (fig. 2, component 4; abstract, … a CCD camera for capturing only infrared light coming from the semi-transparent screen).
				
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        

10.	Claim 2  is rejected are rejected under 35 U.S.C. 103 as being unpatentable over REKIMOTO et al. (US 20010012001) and in view of  Ghanam et al. (US 20190321108). 
 
	Regarding claim 2, REKIMOTO teaches the limitations of claim 1 as discussed above. In addition, REKIMOTO further discloses that a plurality of light emitting diode (LED) elements disposed in a line, each of the plurality of LED elements being configured to include the infrared light source (fig. 1, component 3).
	It is noticed that REKIMOTO does not disclose explicitly of controls the luminance of the infrared light source by collectively controlling electric currents which flow into infrared light sources using one constant current circuit configured to control an electric current which flows into each of the infrared light sources.
	Ghanam disclose of controls the luminance of the infrared light source by collectively controlling electric currents which flow into infrared light sources using one constant current circuit configured to control an electric current which flows into each of the infrared light sources (fig. 5A-5C; paragraph 0013, … The electrical circuit may be configured to limit a maximum current or average current for at least one of the at least one IR-LED to be in a range 
between 0.01 mA and 10 mA…The electrical circuit may be configured to limit the current for 
some or all of a plurality of IR-LEDs ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology controls the luminance of the infrared light source by collectively controlling electric currents which flow into infrared light sources using one constant current circuit configured to control an electric current which flows into each of the infrared light sources as taught by Ghanam as a modification to the display system of REKIMOTO for the benefit of that limit a maximum current or average current (paragraph 0013).

11.	Claim 3 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over REKIMOTO et al. (US 20010012001) and in view of  Ghanam et al. (US 20190321108) and in view of  Pope et al. (US 20140256431). 

	Regarding claim 3, REKIMOTO teaches the limitations of claim 1 as discussed above. In addition, REKIMOTO further discloses that a plurality of light emitting diode (LED) elements disposed in a line, each of the plurality of LED elements being configured to include the infrared light source (fig. 1, component 3).
	It is noticed that REKIMOTO does not disclose explicitly of controls the luminance of the infrared light source by individually controlling electric currents which flow into infrared light sources using drive circuits configured to individually control electric currents which flow into a plurality of LED elements.
	Ghanam disclose of controls the luminance of the infrared light source by individually controlling electric currents which flow into infrared light sources using drive circuits configured to individually control electric currents which flow into a plurality of LED elements (fig. 5A-5C shows the drive circuits; paragraph 0013, … The electrical circuit may be configured to limit a maximum current or average current for at least one of the at least one IR-LED to be in a range 
between 0.01 mA and 10 mA…The electrical circuit may be configured to limit the current for 
some or all of a plurality of IR-LEDs ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology controls the luminance of the infrared light source by individually controlling electric currents which flow into infrared light sources using drive circuits configured to individually control electric currents which flow into a plurality of LED elements as taught by Ghanam as a modification to the display system of REKIMOTO for the benefit of that limit a maximum current or average current (paragraph 0013).
	It is noticed that the combination of REKIMOTO and Ghanam does not disclose explicitly of a red LED, a green LED, and a blue LED constituting a plurality of LED elements.
	Pope disclose of red LED, a green LED, and a blue LED constituting a plurality of LED elements (paragraph 0037, … LEDs of various colors (e.g., red, blue, green, or infrared) 
positioned in the periphery surrounding the camera lens or elsewhere in the visual field of the camera).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology red LED, a green LED, and a blue LED constituting a plurality of LED elements as a modification to the display system for the benefit of that relative brightness may be dynamically varied. (paragraph 0037).


14.	Claims 4, 7  are rejected are rejected under 35 U.S.C. 103 as being unpatentable over REKIMOTO et al. (US 20010012001) and in view of  YASUDA et al. (US 20180032131). 
 
	Regarding claim 4, REKIMOTO teaches the limitations of claim 1 as discussed above.
	It is noticed that REKIMOTO does not disclose explicitly of a line-of-sight detection unit configured to detect lines of sight of photography targets who view the display video reproduced by the display system on the basis of the video captured by the camera;  and a line-of-sight count analysis unit configured to analyze the number of lines of sight that have been detected 
with respect to each of a plurality of scenes constituting the display video.
	YASUDA disclose of a line-of-sight detection unit (fig. 2, component 24-1a) configured to detect lines of sight of photography targets who view the display video reproduced by the display system on the basis of the video captured by the camera (as shown in fig. 5; paragraph 0069, …FIG. 5 is a view describing line-of-sight detection calibration when the indicator according to the first embodiment is a controller.  Here, as shown in FIG. 5, a system is assumed in which video of a user captured by a camera 10-1c is displayed on the display screen of a display device 30-1c, and a controller 51 held by the user is moved to a detection area 43 displayed in association with a user face 42 appearing on the screen to perform a login process for the user);  and a line-of-sight count analysis unit configured to analyze the number of lines of sight that have been detected with respect to each of a plurality of scenes constituting the display video (as shown in fig. 5; paragraph 0133, … The line-of-sight detection adjustment unit 24-3 performs line-of-sight detection calibration when the application processing unit 22-3 is accepting a passcode input (that is, when the user the user is performing an operation of entering a passcode through the touch panel display 32).  Specifically, the line-of-sight detection adjustment unit 24-3 calculates a correction parameter from a displacement between the line-of-sight positions P sampled continuously from the line-of-sight detection unit 23-3 and the center position of the display region of the number buttons 49 (an example of a target of gaze) being touched by the user recognized by the application processing unit 22-3 to correct a line-of-sight detection error due to individual differences).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a line-of-sight detection unit configured to detect lines of sight of photography targets who view the display video reproduced by the display system on the basis of the video captured by the camera;  and a line-of-sight count analysis unit configured to analyze the number of lines of sight that have been detected 
with respect to each of a plurality of scenes constituting the display video as taught by YASUDA as a modification to the display system of REKIMOTO for the benefit of performs various processes in accordance with the operation input made by the users (paragraph 0131).

	Regarding claim 7, REKIMOTO teaches the limitations of claim 1 as discussed above.
	It is noticed that REKIMOTO does not disclose explicitly of a line-of-sight detection unit configured to detect a line of sight of a video, which is output of the video contents reproducing device, on the basis of the video captured by the camera.
	YASUDA disclose of a line-of-sight detection unit (fig. 2, component 24-1a) configured to detect a line of sight of a video (as shown in fig. 5; paragraph 0069, …FIG. 5 is a view describing line-of-sight detection calibration when the indicator according to the first embodiment is a controller.  Here, as shown in FIG. 5, a system is assumed in which video of a user captured by a camera 10-1c is displayed on the display screen of a display device 30-1c, and a controller 51 held by the user is moved to a detection area 43 displayed in association with a user face 42 appearing on the screen to perform a login process for the user), which is output of the video contents reproducing device, on the basis of the video captured by the camera (as shown in fig. 5; paragraph 0133, … The line-of-sight detection adjustment unit 24-3 performs line-of-sight detection calibration when the application processing unit 22-3 is accepting a passcode input (that is, when the user the user is performing an operation of entering a passcode through the touch panel display 32).  Specifically, the line-of-sight detection adjustment unit 24-3 calculates a correction parameter from a displacement between the line-of-sight positions P sampled continuously from the line-of-sight detection unit 23-3 and the center position of the display region of the number buttons 49 (an example of a target of gaze) being touched by the user recognized by the application processing unit 22-3 to correct a line-of-sight detection error due to individual differences).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a line-of-sight detection unit configured to detect a line of sight of a video, which is output of the video contents reproducing device, on the basis of the video captured by the camera as taught by YASUDA as a modification to the display system of REKIMOTO for the benefit of performs various processes in accordance with the operation input made by the users (paragraph 0131).

15.	Claim 5  is rejected are rejected under 35 U.S.C. 103 as being unpatentable over REKIMOTO et al. (US 20010012001) and in view of  Pope et al. (US 20140256431). 

	Regarding claim 5, REKIMOTO teaches the limitations of claim 1 as discussed above. In addition, REKIMOTO further discloses that a plurality of light emitting diode (LED) elements disposed in a line, each of the plurality of LED elements being configured to include the infrared light source (fig. 1, component 3).
	It is noticed that REKIMOTO does not disclose explicitly of the plurality of light emitting diode (LED) elements include light emitting diodes (LED) for emitting visible 
lights.
	Pope disclose of the plurality of light emitting diode (LED) elements include light emitting diodes (LED) for emitting visible lights (paragraph 0037, … LEDs of various colors (e.g., red, blue, green, or infrared) positioned in the periphery surrounding the camera lens or elsewhere in the visual field of the camera).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the plurality of light emitting diode (LED) elements include light emitting diodes (LED) for emitting visible lights as a modification to the display system for the benefit of that relative brightness may be dynamically varied. (paragraph 0037).


16. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423